                                 UNITED STATES DISTRICT
                               COURT SOUTHERN DISTRICT OF
                                 TEXAS HOUSTON DIVISION

        UNITED STATES OF AMERICA,                   §
                                                    §
               Plaintiff,                           §
                                                    §                   Case 4:18-cr-00575
        v.                                          §
                                                    §
        JACK STEPHEN PURSLEY,                       §
                                                    §
               Defendant.                           §


                       DEFENDANT’S THIRD AMENDED EXHIBIT LIST
PRESIDING JUDGE:                   PLAINTIFF’S ATTORNEYS: Grace                 DEFENDANT’S ATTORNEYS:
Judge Lynn N. Hughes               Albinson, Sean Beaty, and Jack Morgan        Victor Vital, Alicia Raines Barrs, and
                                                                                Nicole LeBoeuf
TRIAL DATE:                        COURT REPORTER:                              COURTROOM DEPUTY:
09/03/2019

 DEF.    DATE      MARKED   ADMITTED    DATE                  DESCRIPTION OF EXHIBIT                    BATES RANGE
 NO.    OFFERED                          OF
                                       EXHIBIT
  1                                    12/19/12     Email from Mooney to ddial@wwwhgd.com               MA_00037537-
                                                                                                           00037539
  2                                    05/19/14    Executive Summary to IRS CI by Counsel for          Mooney-000695-
                                                               Shaun P. Mooney                          Mooney-000698
  3                                    09/22/14                    OVDP                               IRS-001725 – IRS-
                                                                                                             001944
  4                                    08/26/13   Email from Shaun Mooney from Andrew Mellor          BL-FILE 2-000111
  5                                    11/05/08     Letter from Shaun Mooney to Nigel Tibey           BL- IOMFTL FILE
                                                                                                        2-000206 – BL-
                                                                                                       IOMFTL FILE 2-
                                                                                                             000220
  6                                    05/19/09         Gillis email to Coughtrey re new matter        Gillis_00022122-
                                                                                                        Gillis_00022127
  7                                    12/03/14   Shaun Mooney v. Charles Gillis and Gillis, Paris,     Gillis_0000083-
                                                                Henrich, PLLC                           Gillis_0000085
  8                                    01/04/13         IRGP v. Mooney, Original Petition               Civ-Lit 000139-
                                                                                                             000148
  9                                    05/03/13   IRGP Settlement Agreement and Mutual Release          MA_00037564-
                                                                                                           00037591
  10                                                        INTENTIONALLY LEFT BLANK
  11                                                        INTENTIONALLY LEFT BLANK
  12                                                          Shaun Mooney business card                MA_00037543
  13                                                              Mooney Affidavit                    CIV-LIT-000246 –
                                                                                                       CIV-LIT-000249
  14                                   04/10/18    Gillis Letter of Non-Prosecution (executed by       MA_00037592 –
                                                                       Davis)                           MA_00037594
  15                                   06/30/09             Email from Mooney to Gillis                IRGP0001367 –
                                                                                                        IRGP0001368
  16                                   00/00/07                  Stock Transfer Sheets                 Gillis_0052995 –
                                          –                                                             Gillis_0052998
                                       00/00/08
  17                                                          Work assigned/status
  18                                   08/14/13   Email from Michael Coughtery to Charles Gillis       Gillis_00048546 –
                                                                August 14, 2013                         Gillis_00048548


                                                        1
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                     BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
 19                                                      Pursley Individual Master File           IRS-0005044 – IRS-
                                                                                                        0005072
 20                                  02/23/17      2017 Check from Minns to U.S. Treasury             IRS-002575
 21                                                        2014 IRS refund check                    MA_00037561
 22                                                        2015 IRS refund check                    MA_00037562
 23                                                        2016 IRS refund check                    MA_00037563
 24                                                       Picture of Pursley Family                 MA_00038603
 25                                                            Ron Braver, CV                       MA_00038591-
                                                                                                          38398
 26                                                           Stephen Grace, CV                     MA_00038540-
                                                                                                       00038565
 27                                                             Fred Gavin CV                       MA_00037287-
                                                                                                    MA_00037293
 28                                  07/21/11   Form 484 Change to Company Details – APHC           MA_00006678 –
                                                                                                    MA_00006679
 29                                  09/01/09            APHC Share Certificate No. 2               MA_00006623-
                                                                                                    MA_00006637
 30                                  06/30/10      APHC Financial Report YE June 30 2010           Gillis_00029792 -
                                                                                                    Gillis_00029800
 31                                  01/25/16           Email from Gillis to Dan Cogdell            Gillis_0003558 -
                                                                                                    Gillis_0003560
 32                                  03/04/09             Corporate Meeting Summary                CIV-LIT-000303-
                                                                                                   CIV-LIT-000307
 33                                  01/19/17           Letter from Hooper to Reynolds
 34                                  01/20/17            Letter from Hooper to Minns
 35                                  03/27/13             Email from Gillis to Glover              B&T_000344 –
                                                                                                    B&T_000351
 36                                                             Lisa Jude Letter                   Pursley-001132
 37                                  04/26/10     Agreement for Sale of Limited Partnership or    CIV-LIT-000308 –
                                                             Assets of Partnership                 CIV-LIT-000351
 38                                  06/10/11   Email from Eduard Venerabile to Gillis June 10,     Gillis_0002835
                                                                      2011
 39                                  08/14/09    Email from Eduard Venerabile to Gillis August    Gillis_00031869 –
                                                                                                   Gillis_00031881
                                                                    14, 2009
 40                                  08/04/11   Email from Gillis to Gary Glover August 4, 2011    Gillis_0017290-
                                                                                                   Gillis_0017291
 41                                  08/30/10     Email from Gillis to Glover and Coughtrey        Gillis_0018786
                                                              August 30, 2010
 42                                  08/24/10            Email from Gillis to Glover               Gillis_0018790 –
                                                                                                    Gillis_0018791
 43                                                            Mooney Resume                        Gillis_0019869
 44                                  08/05/09    Email from Gillis to 5gloves@ozemail.com.au        Gillis_0020835
 45                                  07/24/09    Email from Gillis to 5gloves@ozemail.com.au
 46                                  08/14/13           Email from Gillis to Coughtrey             Gillis_00048538
 47                                  06/21/12       Email from Pursley to Andrew Mellor              IOMFTL-
                                                                                                  GPC-0003-000293
 48                                  06/30/09     Email from Gillis to Mooney and Pursley          IRGP0001372
 49                                  06/27/07   Email from Mellor to rrcsalazar@fnslaw.com.oh      IRGP0002824
 50                                  06/20/07         Email from Mooney to Nigel Tebay             IRGP0002848
 51                                  06/25/07         Email from Mooney to Nigel Tebay             IRGP0002850
 52                                  08/02/09     Email Gillis to 5gloves@ozemail.com.au          Gillis_00031635-
                                                                                                   Gillis_00031626
 53                                  07/06/07          Email from Mooney to Pursley                 IRGP0003394
 54                                  05/10/11      Email from Gillis to Pursley and Mooney        Gillis_00029971 –
                                                                                                   Gillis_00029972
 55                                  05/31/18           Tom Foster Interview Recording              B&T_000368
 56                                  06/04/13           Email from Gillis to Venerabile            Gillis _0001497


                                                    2
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                     BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
 57                                  07/10/13            Letter from Mooney to Gillis               MA_00038604
 58                                  02/22/12           Email from Gillis to Venerabile           UHY.SYD-001237

 59                                  12/21/12           Email from Pursley to Nelson                  B&T_000010
 60                                  12/21/12          Email from Mooney to Pursley                   B&T_000011
 61                                  08/14/01    Letter from Venerabile to The Directors of          IRGP0004466 –
                                                               Dutton Limited                         IRGP0004476
 62                                  04/10/13   Option Contract for the sale of shares in APHC       B&T_000012 –
                                                                                                      B&T_000014
 63                                  01/24/16             Email from Gillis to Slogar                B&T_000015 –
                                                                                                      B&T_000017
 64                                  07/28/09             Email from Pursley to Gillis              Gillis_00047286 –
                                                                                                     Gillis_00047292
 65                                  07/30/09     Gillis Letter to Directors of Southeastern        Gillis_00020803 –
                                                          Shipping Company Limited                   Gillis_00020804
 66                                  10/29/09    Gillis letter to Pursley re opinion re Federal     Gillis_00020279-
                                                          Income Tax Consequences                    Gillis_00020290
 67                                  11/26/18      Declaration of Susan English [ECF 61]             MA_00037294-
                                                                                                      MA_00037295
 68                                                          IRS Refund Check                         MA_00037296
 69                                  06/05/09            RPLP Certificate of Formation             TX-SOS-0000282 –
                                                                                                    TX-SOS-0000283
 70                                  08/27/09          APHC Resolution of Directors                 GILLIS_00020426
 71                                  09/14/12    Email from Venerabile to Glover and Gillis          B&T_000018 –
                                                                                                      B&T_000022
 72                                  08/21/12           Email from Venerabile to Gillis             Gillis_0049471 –
                                                                                                     Gillis_0049472
 73                                  04/19/13          Email from Venerabile to Glover                B&T_000352
                                                                                                      B&T_000365
 74                                  07/25/10          Letter from Gillis to SES Directors        IOMFTL-GPC-0014-
                                                                                                          000023-
                                                                                                   IOMFTL-GPC-002-
                                                                                                           00011
 75                                                      SA Caivano handwritten notes
 76                                  02/05/19                   Order [ECF 70]
 77                                                      Email from Mooney to Salazar               007677-007679
 78                                  04/10/12             Email from Mellor to Gillis             IOMFTL-GPC-0014-
                                                                                                        000023
                                                                                                  IOMFTL-GPC-0014-
                                                                                                        000025
 79                                  07/30/09     Letter from Venerabile to Directors of SES       PURSLEY-002561-
                                                                                                    PURSLEY-00252
 80                                  00/00/05          Business Development Agreement                MA_00037297-
                                                                                                     MA_00037300
 81                                  05/06/05            Email from Sholem to Pursley                MA_00037301-
                                                                                                     MA_00037305
 82                                  09/09/05            Email from Shuman to Pursley                MA_00037306
 83                                  03/13/06            Email from Shuman to Pursley                MA_00037307
 84                                  08/07/07            Email from Shuman to Pursley                MA_00037308
 85                                  09/05/08            Email from Pursley to Shuman                MA_00037309-
                                                                                                     MA_00037310
 86                                  10/23/08         Email from Pursley to Shuman                   MA_00037311
 87                                  11/07/07         Email from Pursley to Shuman                   MA_00037312
 88                                  02/01/12    Email from Venerabile to Gillis and Mellor          B&T_000023 –
                                                                                                      B&T_000024
 89                                  04/10/12    Email from Venerabile to Mellor and Gillis          B&T_000025 –
                                                                                                      B&T_000027
 90                                  10/24/11           Email from Pursley to Bratcher               BMA-0000229
 91                                  06/14/13           Email from Bratcher to Pursley               BMA-0000583


                                                   3
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                    BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
 92                                  10/21/11           Email from Richman to Bratcher             BMA-0000585
 93                                  09/30/10            Email from Bratcher to Pursley
 94                                  08/13/12    Email from Venerabile to Gillis and Coughtrey     B&T_000028 –
                                                                                                    B&T_000029
 95                                  11/08/12     Email from Venerabile to Gillis and Mellor       B&T_000030 –
                                                                                                    B&T_000032
 96                                  01/17/13             Stoneworth Financial Letter              B&T_000033 –
                                                                                                    B&T_000036
 97                                  01/26/13          Email from Bratcher to Richman             Bratcher-0004991
 98                                  01/24/13          Email from Bratcher to Richman             Bratcher-0004992
 99                                  06/29/12   APHC Cover Letter to UHY re Financial Report        B&T_000037
                                                              YE June 30 2011
100                                  unknown             APHC Director’s Declaration                B&T_000038
101                                  01/26/13    Emails from Bratcher to Richman and Salinas       MA_00037325-
                                                                                                   MA_00037326
102                                  09/30/10         Email from Bratcher to Pursley               MA_00037327
103                                  04/19/13      Email from Eduard Venerabile to Glover          B&T_000039 –
                                                                                                    B&T_000046
104                                  02/23/12     Email from Bratcher to Pursley and Salinas       MA_00037330
105                                  10/16/13    Emails from Bratcher to Richman and Salinas      MA_00037325-
                                                                                                  MA_00037326
106                                  05/04/18             Townsend email to Listserv              B&T_000369 –
                                                                                                   B&T_000370
107                                  04/20/12     Humphries email to Pursley Steve and Tracy      MA_00037335 –
                                                                                                  MA_00037336
108                                  04/23/13              Bratcher email to Pursley
109                                  11/11/11           Email from Richman to Pursley              MA_00037338
110                                  07/19/11               Email Pursley to Salinas               MA_00037339
111                                                   INTENTIONALLY LEFT BLANK
112                                  07/12/09      July 2009 Draft Gillis Memo to Pursley re      MA_00001856 –
                                                         Opinion on Qualified Dividend             MA_00001873
113                                  12/03/14          Mooney v Gillis Original Petition          Gillis_0000083 –
                                                                                                   Gillis_0000085
114                                  02/27/15            Plaintiff’s Notice of Non-Suit           CIV-LIT-000564-
                                                                                                  CIV-LIT-000566
115                                  01/19/15   Mooney’s Response to Defendant’s Request for       MA_00001564-
                                                                                                   MA_00001567
                                                               Disclosure

116                                  08/15/12       APHC Circular Resolutions of Directors          B&T_000047
117                                             Promissory Note Between Pursley Interest and 4-   Bratcher-0001791-
                                                                      7s                          Bratcher-0001793
118                                  07/01/10       Promissory Note between Arosa & IRGP          Bratcher-0000436
119                                  01/15/11    Promissory Note between Recruitment Partners     Bratcher-0001796-
                                                                                                  Bratcher-0001798
                                                                & Four Sevens
                                                               Investment Corp
120                                  06/07/10    Promissory Note between Pursley Interest LLC      000895-000897
                                                                & Four Sevens
                                                               Investment Corp
121                                  01/13/10    Promissory Note between Recruitment Partners      000923-000925
                                                      LP and Four Sevens Investment Corp
122                                  11/19/09   Promissory Note between Recruitment Partners,      000963-000965
                                                      LP and Four Sevens Investment Corp
123                                  11/19/09    Promissory Note Recruitment Partners & Four      Bratcher-0019314-
                                                                    Sevens                        Bratcher-0019316
124                                  08/31/11    Promissory Note Recruitment Partners & Four      Bratcher-0019309-
                                                                                                  Bratcher-0019310
                                                              Sevens Investment


                                                    4
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                   BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
125                                  07/11/16     Email from Colleen Prince Steve Pursley         MA_00037358-
                                                                                                  MA_00037360
126                                                       Rental Property Dashboard               MA_00037361-
                                                                                                  MA_00037362
127                                                     2014 Vacasa Tax Docs Attached             MA_00037363
128                                  07/21/17          Email from Dana Macik to Pursley           MA_00037365
129                                                            Welcome Package                    MA_00037366-
                                                                                                  MA_00037368
130                                                      Four Sevens Profit Scenario              MA_00037369
131                                  12/21/12   Email from Pursley to Agee, Betzer and Harris      B&T_000048
132                                  07/19/12    Email from Venerabile to Gillis and Glover       B&T_000049 –
                                                                                                   B&T_000050
133                                  10/01/09   Pursley Memorandum to Mooney re Progress          IRGP0005658
                                                           Report and Advisement
134                                  07/25/10   Letter from Gillis to IOMA attaching minutes      B&T_000051 –
                                                                                                   B&T_000057
135                                                          Jack Townsend Blog                   MA_00037370-
                                                                                                  MA_00037393
136                                  03/00/14     Ruling Submission Request submitted by          B&T_000058 –
                                                            Cantrell & Cantrell                    B&T_000206
137                                  09/14/11          Email from Mooney to Pursley               MA_00037494
138                                  08/26/11          Email from Mooney to Pursley               MA_00037493
139                                  05/26/11       Email from Clint Brown to Pursley             MA_00037492
140                                  05/20/11      Email from David Johnson to Pursley            MA_00037491
141                                  01/20/09          Email from Mooney to Pursley               MA_00037490
142                                  12/01/08          Email from Pursley to Mooney               MA_00037487-
                                                                                                  MA_00037489
143                                  11/14/08           Email from Mooney to Pursley              MA_00037485-
                                                                                                  MA_00037486
144                                  11/05/08          Email from Pursley to Mooney               MA_00037484
145                                  09/04/08          Email from Mooney to Pursley               MA_00037483
146                                  09/01/08          Email from Mooney to Pursley               MA_00037482
147                                  07/07/08          Email from Pursley to Mooney               MA_00037481
148                                  06/27/08          Email from Mooney to Pursley               MA_00037480
149                                  02/20/08          Email from Boone to Mooney                 MA_00037479
150                                  02/03/08          Email from Mooney to Boone                 MA_00037478
151                                  01/24/08          Email from Mooney to Pursley               MA_00037477
152                                                 Schrader Westchester Real Estate File         B&T_000207 –
                                                                                                   B&T_000220
153                                                        Jim Miceli real estate file            B&T_000221 –
                                                                                                   B&T_000254
154                                  01/02/08     Email from Mooney to Boone and Pursley          MA_00037474
155                                  12/18/07     Email from Mooney to Boone and Pursley          MA_00037472-
                                                                                                  MA_00037473
156                                  12/14/07           Email from Mooney to Pursley              MA_00037470-
                                                                                                  MA_00037471
157                                  12/04/07     Email from Mooney to Boone and Pursley          MA_00037468-
                                                                                                  MA_00037469
158                                  11/29/07           Email from Mooney to Pursley              MA_00037467
159                                  00/00/03   Strategic Negotiation Planning for Acquisition    MA_00037394-
                                                                                                  MA_00037416
160                                              Agreement Gulf States and The Westchester        MA_00037417-
                                                                                                  MA_00037418
                                                                Group Inc

161                                  04/07/99               Melnik letter to IOMFL               BL-IOMFTL FILE
                                                                                                     1-000336
162                                  10/25/07       Email from Kevin Weldon to Mooney             MA_00037466


                                                   5
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                  BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
163                                                      The Offshore Money Manual               B&T_000255 –
                                                                                                  B&T_000257
164                                  04/14/10    Addendum to Agreement for Sale of Limited        B&T_000258
                                                          Partnership or Assets
165                                  06/30/09    Amendment and Revision to RPLP Limited          B&T_000259 –
                                                                                                  B&T_000267
                                                         Partnership Agreement
166                                  04/01/07         Email from Shetter to Mooney               B&T_000268
167                                  01/20/14            Cantrell letter to Hooper              B&T_000269 –
                                                                                                 B&T_000270
168                                  01/28/10          Email from Mooney to Pursley              B&T_000271
169                                  01/28/10            Email from Mooney to Gillis             B&T_000272
170                                  04/25/06           Email from Shetter to Mooney             B&T_000273
171                                  10/03/05           Email from Shuman to Pursley             B&T_000274
172                                  06/30/10      Southeastern Shipping Company Limited        MA_00007421 –
                                                                                                MA_00007422
                                                Summarized Profit and Loss Account for the YE
                                                                 30 June 2010
173                                  05/10/11           Glover Memorandum to Gillis             MA_00007439 –
                                                                                                MA_00007441
174                                                    INTENTIONALLY LEFT BLANK
175                                  02/26/06            Email from Shetter to Mooney           Disco ID 124511-1
176                                  10/01/13              Cantrell letter to Hooper              B&T_000275
177                                  01/03/14              Hooper letter to Nelson               B&T_000276 –
                                                                                                  B&T_000278
178                                  12/24/18                  Letter from IRS                   B&T_000279 –
                                                                                                  B&T_000281
179                                  01/21/10            Email from Gillis to Mooney             B&T_000282 –
                                                                                                  B&T_000285
180                                  08/26/10           Email from Mooney to Parkhill            B&T_000286 –
                                                                                                  B&T_000287
181                                  06/02/09            Email from Markley to Gillis             B&T_000288
182                                  05/21/09            Email from Markley to Gillis            B&T_000289 –
                                                                                                  B&T_000291
183                                  05/11/09            Email from Markley to Gillis            B&T_000292 –
                                                                                                  B&T_000296
184                                  10/08/09            Email from Markley to Gillis             B&T_000297
185                                  09/28/09            Email from Markley to Gillis             B&T_000298
186                                  09/24/09            Email from Markley to Gillis            B&T_000299 –
                                                                                                  B&T_000305
187                                  08/20/09            Email from Markley to Gillis             B&T_000306
188                                  09/07/10            Email from Markley to Gillis            B&T_000307 –
                                                                                                  B&T_000308
189                                  09/07/10           Email from Markley to Hodson             B&T_000309 –
                                                                                                  B&T_000310
190                                  01/25/10            Email from Mooney to Gillis             B&T_000311 –
                                                                                                  B&T_000312
191                                  01/28/10            Email from Mooney to Gillis             B&T_000313 –
                                                                                                  B&T_000314
192                                  02/10/10            Email from Mooney to Gillis              B&T_000315
193                                  03/04/10            Email from Mooney to Gillis              B&T_000316
194                                  03/04/10            Email from Mooney to Gillis              B&T_000317
195                                  03/05/10            Email from Mooney to Gillis             B&T_000318 –
                                                                                                  B&T_000320
196                                  06/16/10            Email from Mooney to Gillis             B&T_000321 –
                                                                                                  B&T_000322
197                                  06/28/10            Email from Mooney to Gillis             B&T_000323 –
                                                                                                  B&T_000324
198                                  06/28/10            Email from Mooney to Gillis              B&T_000325
199                                  08/21/10            Email from Mooney to Gillis             B&T_000326 –
                                                                                                  B&T_000327


                                                   6
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                     BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
200                                  07/16/10            Email from Mooney to Gillis                 B&T_000328
201                                  07/19/10            Email from Mooney to Gillis                B&T_000329 –
                                                                                                     B&T_000330
202                                  07/28/10            Email from Mooney to Gillis                B&T_000331 –
                                                                                                     B&T_000332
203                                  03/16/11            Email from Mooney to Gillis                 B&T_000333
204                                  07/14/09            Email from Mooney to Gillis                B&T_000334 –
                                                                                                     B&T_000335
205                                  07/16/09            Email from Mooney to Gillis                 B&T_000336
206                                  09/30/08           Email from Pursley to Mooney                 B&T_000337
207                                                 INTENTIONALLY LEFT BLANK
208                                  06/30/09   Email from Pursley to Agee, Betzer and Harris        B&T_000338
209                                  10/21/11          Email from Richman to Bratcher               MA_00037607-
                                                                                                    MA_00037609
210                                  12/19/12          Email from Richman to Mooney                 B&T_000339 –
                                                                                                     B&T_000341
211                                  10/25/11          Email from Richman to Pursley                 B&T_000342
212                                  02/24/16             England letter to Pursleys                England-01413
213                                              Statement Regarding Related Party Advances         England-01544
214                                  01/25/13          Email from Bratcher to Richman               MA_00037341 –
                                                                                                    MA_00037342
215                                  01/10/13           Email from Richman to Salinas               MA_00037343 –
                                                                                                    MA_00037345
216                                  07/10/09               Gillis Memorandum                     IRGP0006113 - 6141
217                                                          Handwritten Notes                       B&T_000343
218                                  03/02/11            Email from Pursley to Salinas              MA_00037350 –
                                                                                                    MA_00037351
219                                  02/01/10           Email from Pursley to Bratcher              MA_00037353
220                                  05/30/12          Richman Memorandum to Pursley                MA_00037357
221                                  08/27/15               Check to Infinisource                    B&T_000366
222                                  11/04/15               Check to Infinisource                    B&T_000367
223                                                        As Amended Form 5471                     IRS-0006835 –
                                                                                                     IRS-0006846
224                                  05/09/11              Pursley email to Shuman                  B&T_000371 -
                                                                                                     B&T_000372
225                                               Sandy Creek Ranch – Valuation Summary              B&T_000373
226                                  08/24/14   Mooney v Pursley (Harris County, 2014-44623)        B&T_000374 -
                                                                                                     B&T_000406
                                                  Plaintiff’s Original Petition and Request for
                                                                    Disclosure
227                                  12/28/18     Pursley v Mooney v RPLP and IRC (Harris           B&T_000407 -
                                                                                                    B&T_000453
                                                    County; 2017-282294) Plaintiff’s Sixth
                                                           Amended Original Petition
228                                  07/29/11      Salinas email to Pursley attaching general       B&T_000454 -
                                                                                                    B&T_000489
                                                                      ledgers
229                                  10/04/11   Salinas email to Pursley attaching Bookkeeping       B&T_000490
230                                  03/20/10                Salinas email to Pursley                B&T_000762
231                                  03/22/10                Salinas email to Pursley                B&T_000763
232                                  03/11/11                Salinas email to Pursley                B&T_000765
233                                  03/02/15               Pursley email to England                 B&T_000766
234                                  05/12/15               Pacheco email to Pursley                 B&T_000767
235                                  07/09/15             Christmann email to Pursley                B&T_000768
236                                  10/01/15             Pursley email to Christmann                B&T_000769
237                                  02/11/13                Nguyen email to Pursley                 B&T_000771
238                                  09/01/12        Vinarco, IRC, RPLP and Westoceanic              B&T_000790
                                                     Contribution and Purchase Agreement


                                                   7
DEF.    DATE     MARKED   ADMITTED    DATE             DESCRIPTION OF EXHIBIT                      BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
239                                  12/31/12       Mooney Fraud Risk Inquiries Form               B&T_000863
240                                  12/31/10       Mooney Fraud Risk Inquiries Form               B&T_000866
241                                                          Handwritten notes                     B&T_000869
242                                  11/04/09       Gillis email to Pursley and Mooney            Gillis_00031417
243                                  02/27/15   Mooney v Gillis (Harris County; 2014-70310)
                                                                    Order
244                                  02/05/15             Pacheco email to Pursley                 B&T_000886 -
                                                                                                    B&T_000894
245                                  04/21/14              APHC DeRegistration                   AUS-SEC-COMM-
                                                                                                       000055
246                                  12/31/10        RPLP Audited Financial Statements            Bratcher-0011318
247                                  12/31/11        RPLP Audited Financial Statements            Bratcher-0018187
248                                  12/31/12        RPLP Audited Financial Statements            Bratcher-0021576
249                                  12/31/12        Mooney Fraud Risk Inquiries Form             Bratcher-0021550
250                                  12/01/11    Stoneworth Financial, LLC letter to Pursley      Bratcher-0021635
251                                             American Real Estate Properties and Pursley       Bratcher-0005056
                                                Interests Agreement for Participating Interest          SC-5
252                                  08/17/10             Pursley email to Bratcher                      SC-9
253                                  09/03/09              APHC Meeting Minutes                          CG-8
                                                                                                  UHY.SYD-000429
254                                  05/10/09         Foster Memorandum to Pursley                 FOSTER-000019
                                                                                                  Gov. Ex. 001-035
255                                  07/30/09          Venerable letter to Coughtrey               Gillis_00031613
                                                                                                  Gov. Ex. 001-045
256                                  02/02/12             Mellor email to Pursley                IOMFTL-GPC-003-
                                                                                                        000124
                                                                                                  Gov. Ex. 003-005
257                                  10/31/12             Pursley email to Mellor                IOMFTL-GPC-004-
                                                                                                        000180
                                                                                                  Gov. Ex. 003-020
258                                  08/06/12            Venerabile email to Mellor               BL-FILE 2-000027
                                                                                                  Gov. Ex. 005-037
259                                  04/17/09              Foster email to Pursley                   IRGP0000024
                                                                                                  Gov. Ex. 008-001
260                                  02/03/10             Pursley email to Bratcher                MA_00037355 -
                                                                                                    MA_00037356
261                                  04/29/09               Foster fax to Pursley                   IRGP0000095 -
                                                                                                     IRGP0000101
262                                  04/24/09                  Foster Invoices                     Foster-000111 –
                                                                                                     Foster-000116
263                                  04/24/09         Foster Memorandum to Pursley                 IRGP0000052 –
                                                                                                     IRGP0000053
                                                                                                  Gov. Ex. 008-013
264                                  05/07/09         Foster Memorandum to Pursley                  MA_00032751
                                                                                                  Gov. Ex. 008-016
265                                  05/07/09              Gillis email to Pursley               MOONEY-000126 -
                                                                                                  MOONEY-000127
                                                                                                  Gov. Ex. 009-105
266                                  09/00/01   Account Opening Documents for SES Account        RBS/ESC5-001444-1
                                                                                                  Gov. Ex. 013-001
267                                  00/00/07    2007 Form 1040X Amended Individual Tax             IRS-0006668 –
                                                           Return - S. Mooney                         IRS-0006720
                                                                                                  Gov. Ex. 017-069
268                                  08/29/07            SES Fax to IOMA / Mellor                   IRGP0003117 -
                                                                                                     IRGP0003118
269                                  09/20/01              SES Share Certificates                   IRGP0004588 -
                                                                                                     IRGP0004592
270                                  04/25/09             Pursley email to Mooney                   IRGP0005946 -
                                                                                                     IRGP0005948
271                                  09/00/01             SES Corporate Records                     IRGP0006713 -
                                                                                                     IRGP0006812


                                                  8
DEF.    DATE     MARKED   ADMITTED    DATE               DESCRIPTION OF EXHIBIT                   BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
272                                  08/25/10               Webb email to Pursley                 MA_00038483
273                                  12/01/10              Mercer email to Pursley                MA_00038512
274                                  09/11/13            Buschholtz email to Pursley              MA_00038504
275                                                       IRC Marketing Document                  B&T_000870
276                                                  Steve Mooney Travel History Excel
277                                                       Steve Mooney TECS 5pp.
278                                                   Steve Mooney Travel History 2pp.
279                                                 Steve Mooney Travel Documents List
280                                                  David Melnick Travel History Excel
281                                                David Melnick TECS i94 Result List 2pp.
282                                                      David Melnick TECS 34pp.
283                                                  Shaun Mooney TECS Report 10pp.                Gov. Ex. 163
284                                                    Steve Pursley TECS Report 9pp.              Gov. Ex. 164
285                                  08/23/14             Venerable email to Pursley               B&T_000871
286                                  03/03/10           Shetter email to Mooney, et al.           B&T_000872 –
                                                                                                   B&T_000877
287                                  03/10/10          Shetter email to Mooney, et al.             B&T_000878
288                                  03/06/11    Mooney email to Shetter, Steve Mooney, et al.    B&T_000879 -
                                                                                                   B&T_000880
289                                  02/05/08      Stephen Mooney email to Shaun Mooney            B&T_000881
290                                  08/17/10             Pursley email to Bratcher               B&T_000882 -
                                                                                                   B&T_000885
291                                  05/28/09    Ratification and Indemnification of Corporate    Pursley-000230
                                                Actions of SES for the Formation and Ownership
                                                            of Pehlambridge Limited
292                                  06/21/11              Venerabile email to Mellor            BL-FILE 2-000017
293                                  08/04/09          Gillis Memorandum to Coughtrey              IRGP0001802
294                                  00/00/02          IRS Interest Calculator _ 2002 FSI          B&T_000895
295                                  00/00/03          IRS Interest Calculator _ 2003 FSI          B&T_000897
296                                  00/00/04          IRS Interest Calculator _ 2004 FSI          B&T_000899
297                                  00/00/05          IRS Interest Calculator _ 2005 FSI          B&T_000901
298                                  00/00/06          IRS Interest Calculator _ 2006 FSI          B&T_000903
299                                  00/00/07          IRS Interest Calculator _ 2007 FSI          B&T_000905
300                                  00/00/07        IRS Interest Calculator _ 2007 Rep Div        B&T_000907
301                                  00/00/08          IRS Interest Calculator _ 2008 FSI          B&T_000909
302                                  00/00/08        IRS Interest Calculator _ 2008 Rep Div        B&T_000911
303                                  00/00/09          IRS Interest Calculator _ 2009 FSI          B&T_000913
304                                  00/00/09        IRS Interest Calculator _ 2009 Rep Div        B&T_000915
305                                  00/00/10          IRS Interest Calculator _ 2010 FSI          B&T_000917
306                                  00/00/10       IRS Interest Calculator _ 2010 NPT Div         B&T_000919
307                                  00/00/10        IRS Interest Calculator _ 2010 Rep Div        B&T_000921
308                                  00/00/11          IRS Interest Calculator _ 2011 FSI          B&T_000923
309                                  00/00/11        IRS Interest Calculator _ 2011 Rep Div        B&T_000925
310                                                      Interest and Penalty Calcs.xlsx           B&T_000927
311                                                Historical currency converter with official     B&T_000928
                                                               exchange rates from
312                                                     IRS-002024 penalty computation             B&T_000929
313                                  06/30/10               Australian Ptrs 6-30-2010              B&T_000932
314                                                           Penalty Computation                  B&T_000941
315                                                         Penalty Computation.xlsx               B&T_000942
316                                  00/00/02                     2002 As filed                    B&T_000943
317                                  00/00/03                     2003 As filed                    B&T_000957
318                                  00/00/04                     2004 As filed                    B&T_000966
319                                  00/00/05                     2005 As filed                    B&T_000980
320                                  00/00/06                     2006 As filed                    B&T_000991


                                                    9
DEF.    DATE     MARKED   ADMITTED    DATE              DESCRIPTION OF EXHIBIT                BATES RANGE
NO.    OFFERED                         OF
                                     EXHIBIT
321                                  00/00/07                   2007 As filed                 B&T_001015
322                                  00/00/08                   2008 As filed                 B&T_001045
323                                  00/00/09                   2009 As filed                 B&T_001066
324                                  00/00/10                   2010 As filed                 B&T_001090
325                                  00/00/11                   2011 As filed                 B&T_001132
326                                  00/00/02    2002 Repatriated Divdiend Income with Form   B&T_001182
                                                                    5471
327                                  00/00/03    2003 Repatriated Dividend Income with Form   B&T_001212
                                                                    5471
328                                  00/00/04    2004 Repatriated Dividend Income with Form   B&T_001237
                                                                    5471
329                                  00/00/05    2005 Repatriated Dividend Income with Form   B&T_001267
                                                                    5471
330                                  00/00/06    2006 Repatriated Dividend Income with Form   B&T_001294
                                                                    5471
331                                  00/00/07   2007 Form 1040X Repatriated Dividend Income   B&T_001325
332                                  00/00/07    2007 Repatriated Dividend Income with Form   B&T_001354
                                                                    5471
333                                  00/00/08   2008 Form 1040X Repatriated Dividend Income   B&T_001389
334                                  00/00/08    2008 Repatriated Dividend Income with Form   B&T_001409
                                                                    5471
335                                  00/00/09   2009 Form 1040X Repatriated Dividend Income   B&T_001440
336                                  00/00/09    2009 Repatriated Dividend Income with Form   B&T_001467
                                                                    5471
337                                  00/00/10   2010 Form 1040X Repatriated Dividend Income   B&T_001498
338                                  00/00/10    2010 Repatriated Dividend Income with Form   B&T_001542
                                                                    5471
339                                  00/00/11   2011 Form 1040X Repatriated Dividend Income   B&T_001592
340                                  00/00/11    2011 Repatriated Dividend Income with Form   B&T_001642
                                                                    5471
341                                  00/00/02           2002 1040X FSI Other Income           B&T_001698
342                                  00/00/02             2002 FSI Income (02-11)             B&T_001712
343                                  00/00/03           2003 1040X FSI Other Income           B&T_001745
344                                  00/00/03             2003 FSI Income (02-11)             B&T_001754
345                                  00/00/04           2004 1040X FSI Other Income           B&T_001782
346                                  00/00/04             2004 FSI Income (02-11)             B&T_001797
347                                  00/00/05           2005 1040X FSI Other Income           B&T_001831
348                                  00/00/05             2005 FSI Income (02-11)             B&T_001843
349                                  00/00/06           2006 1040X FSI Other Income           B&T_001874
350                                  00/00/06             2006 FSI Income (02-11)             B&T_001899
351                                  00/00/07           2007 1040X FSI Other Income           B&T_001932
352                                  00/00/07             2007 FSI Income (02-11)             B&T_001961
353                                  00/00/08           2008 1040X FSI Other Income           B&T_001998
354                                  00/00/08             2008 FSI Income (02-11)             B&T_002018
355                                  00/00/09           2009 1040X FSI Other Income           B&T_002051
356                                  00/00/09             2009 FSI Income (02-11)             B&T_002078
357                                  00/00/10           2010 1040X FSI Other Income           B&T_002110
358                                  00/00/10             2010 FSI Income (02-11)             B&T_002154
359                                  00/00/11           2011 1040X FSI Other Income           B&T_002204
360                                  00/00/11             2011 FSI Income (02-11)             B&T_002256
361                                  00/00/04      2004 1040X FSI Inc & NPT Div (04-11)       B&T_002314
362                                  00/00/04         2004 FSI Inc & NPT Div (04-11)          B&T_002329
363                                  00/00/05      2005 1040X FSI Inc & NPT Div (04-11)       B&T_002363
364                                  00/00/05         2005 FSI Inc & NPT Div (04-11)          B&T_002375
365                                  00/00/06      2006 1040X FSI Inc & NPT Div (04-11)       B&T_002406
366                                  00/00/06         2006 FSI Inc & NPT Div (04-11)          B&T_002431
367                                  00/00/07      2007 1040X FSI Inc & NPT Div (04-11)       B&T_002464


                                                   10
DEF.    DATE       MARKED     ADMITTED      DATE                DESCRIPTION OF EXHIBIT                    BATES RANGE
NO.    OFFERED                               OF
                                           EXHIBIT
368                                         00/00/07           2007 FSI Inc & NPT Div (04-11)             B&T_002493
369                                         00/00/08      2008 1040X FSI Inc & NPT Div (04-11)            B&T_002530
370                                         00/00/08           2008 FSI Inc & NPT Div (04-11)             B&T_002551
371                                         00/00/09      2009 1040X FSI Inc & NPT Div (04-11)            B&T_002584
372                                         00/00/09           2009 FSI Inc & NPT Div (04-11)             B&T_002617
373                                         00/00/10      2010 1040X FSI Inc & NPT Div (04-11)            B&T_002649
374                                         00/00/10           2010 FSI Inc & NPT Div (04-11)             B&T_002693
375                                         00/00/11      2011 1040X FSI Inc & NPT Div (04-11)            B&T_002743
376                                         00/00/11           2011 FSI Inc & NPT Div (04-11)             B&T_002795
377                                                      Additional tax liability foreign source income   B&T_002854
378                                                     Computation of Additional Tax Due and Owing       B&T_002855
                                                                   SM - OVDP 2012 - FSI
379                                                     Computation of Additional Tax Due and Owing       B&T_002856
                                                           SM - OVDP 2012 - Repatriated Income
380                                                              OVDP Penalty Computation                 B&T_002857
381                                                    Tax Interest and Penalty Paid by Shaun Mooney      B&T_002858
                                                                           with OVDP
382                                                           Schedule J computation worksheet            B&T_002859
383                                                    Summary of Tax Liabilities on Foreign Income       B&T_002860
                                                       Tabbed Versions - 8-19-13 Int date.xlsx


       Defendant reserves the right to amend its exhibit list as needed prior to and during trial.



                                                               Respectfully submitted,

                                                               /s/ Victor D. Vital
                                                               Victor D. Vital
                                                               State Bar Number 00794798
                                                               S.D. Texas Bar Number 25730
                                                               Alicia M. Barrs
                                                               State Bar Number 24109620
                                                               S.D. Texas Bar Number 3438290
                                                               BARNES & THORNBURG LLP
                                                               2121 N. Pearl Street, Suite 700
                                                               Dallas, TX 75201-2469
                                                               Telephone: (214) 258-4200
                                                               Facsimile: (214) 258-4199
                                                               victor.vital@btlaw.com
                                                               abarrs@btlaw.com

                                                               Nicole Therese LeBoeuf
                                                               State Bar Number 00791091
                                                               S.D. Texas Bar Number 29595
                                                               LEBOEUF LAW PLLC
                                                               325 N. St. Paul, Ste. 3400
                                                               Dallas, TX 75201
                                                               Telephone: (214) 624-9803
                                                               Facsimile: (214) 602-4353
                                                               nicole@leboeuflaw.com


                                                          11
                                                                Seth H. Kretzer
                                                                State Bar Number 24043764
                                                                S.D. Texas Bar Number 680773
                                                                LAW OFFICES OF SETH KRETZER
                                                                440 Louisiana Street, Suite 1440
                                                                Houston, TX 77002
                                                                Telephone: (713) 775-3050
                                                                Facsimile: (713) 929-2019
                                                                seth@kretzerfirm.com

                                                                Attorneys for Defendant Jack Stephen Pursley




                                           CERTIFICATE OF SERVICE

         I certify that on August 21, 2019, a copy of this document was served on all counsel. I further certify that on

August 22, 2019, a copy of this document was filed with the court and all counsel of record through filing on the

ECF System.

                                                                /s/ Victor D. Vital
                                                                Victor D. Vital




DMS 14653409v1




                                                           12
